In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00185-CV

GABRIEL SANCHEZ, Appellant                §   On Appeal from the 348th District Court

V.                                        §   of Tarrant County (348-324573-21)

SPIRAL DINER & BAKERY, JOHN DOE,          §   July 14, 2022
JANE DOE, AND MANAGER JANE DOE,
Appellees                                 §   Memorandum Opinion by Justice Wallach


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach__________________
                                        Justice Mike Wallach